Citation Nr: 1525889	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-35 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1991 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In April 2014, the Veteran and her sister provided testimony at a Travel Board hearing, before the undersigned Veterans Law Judge.  The April 2014 hearing transcript is of record and reflects the record was held open for 60 days to allow for the submission of additional evidence.  In January 2015, the Veteran submitted additional medical evidence, associated with the record in the Veterans Benefits Management System (VBMS), but did not waive review of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  However, in light of the favorable decision below, for entitlement to service connection for a low back disability, a remand of this issue for the additional evidence to be considered by the RO is not warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for gastroesophageal reflux disease and gynecological problems have been raised by the record in a November 1998 application for benefits, and were deferred in an August 2000 rating decision, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, it is at least as likely as not that degenerative disc disease of the lumbar spine and degenerative joint disease of the lumbar spine were incurred during active duty.


CONCLUSION OF LAW

The criteria for service connection degenerative disc disease and degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112. 1113, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable grant herein, which grants entitlement to service connection for a low back disability, further discussion as to compliance with VA's duties to notify and assist with respect to this specific claim, including pursuant to 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Throughout the pendency of the appeal, and specifically during April 2014 testimony, the Veteran has primarily asserted that low back pain onset in service, as a result of moving furniture. 

The Veteran satisfies the existence of the present disability standard with regard to a low back disability.  While VA examinations in August 1999 and May 2000 did not provide a diagnosis, such was provided in subsequent medical records.  Specifically, a November 2003 private magnetic resonance imaging (MRI) found central L5-S1 disc herniation-protrusion.  A January 2005 private treatment record diagnosed degenerative disc disease of L5-S1 with mechanical low back pain.  A June 2007 private treatment record diagnosed lumbar degenerative disc disease and probable progression of lumbar spinal stenosis.  A July 2007 private treatment record noted a loss of high intensity intranuclear signal at L5-S1, type 2 endplate changes of the inferior L5 vertebral endplate and superior S1 vertebral endplate and posterior contour abnormality of the L5S1 annulus consistent with a central extrusion running caudally to the superior posterior aspect of the S1 intervertebral body.  

An October 2009 private treatment record diagnosed degeneration of intervertebral disc.  Another October 2009 private treatment record noted modic endplate changes of the L5 and S2 vertebral endplates as well as loss of high intensity intranuclear signal and central protrusion that is non compressive at L5-S1.  Another October 2009 private treatment noted nerve root lesion and displacement of intervertebral disc.  A December 2009 private treatment record noted continued back and leg pain secondary to L5-S1 disc extrusion.  A June 2010 private treatment record stated the Veteran had well known L5-S1 intervertebral disc herniation.  The December 2010 VA spine examiner noted an impression of degenerative disc disease at L5-S1 and a diagnosis of lumbar degenerative joint disease, with no sensory deficit.  X-ray examination at that time revealed disc space narrowing with minimal degenerative spurring at L5-S1 level.  A May 2014 private treatment record, associated with record within VBMS, noted chronic degenerative disk disease with possible central herniation at L5-S1.  A June 2014 private treatment record, also associated with the record in VMBS, found L5-S1 posterior disc protrusion/extrusion, mild bilateral neural foraminal stenosis, and at L3-2, a new small posterior disc bulge with possible small posterior annual tear or fissure of the disc.  Thus, the Board finds that current disability, best characterized as degenerative disc disease and degenerative joint disease of the lumbar spine, has been demonstrated.  The question remaining for consideration is whether the Veteran's current disabilities of degenerative disc disease and degenerative joint disease of the lumbar spine are related to service.

The evidence of record supports a finding that the Veteran sustained an injury to her low back in service.  Specifically, a service treatment record, titled summary of care noted chronic low back pain and provided a date of 1992.  An April 1993 service treatment record stated the Veteran was moving furniture yesterday and now complained low back pain.  Other April 1993 service treatment record noted probable ligamentous strain of the back and another April 1993 service treatment record diagnosed lumbar spine strain/spasm.  A September 1993 service treatment record noted chronic back pain, another September 1993 service treatment record documented back pain since last March, and a September 1993 physical profile serial report restricted heavy lifting, pushing and pulling for 30 days due to low back pain.  An October 1993 service treatment record noted chronic low back pain due to a March injury from moving furniture and an October 1993 physical profile serial report stated, in part, the Veteran could wear soft shoes and noted low back pain in the remarks section.  A December 1993 service treatment record reported the Veteran had an increase of low back pain.  

A January 1994 service treatment record documented a complaint of low back pain.  An August 1994 service treatment record noted functional low back pain, but doubted herniated disk or other anatomic abnormalities.  Another August 1994 service treatment record noted the Veteran reported a long history of low back pain which began after moving furniture.  An August 1994 physical profile serial report stated the Veteran had lower back pain and was restricted from lifting greater than 20 lbs.  A September 1994 service treatment record and a February 1996 service treatment record documented low back pain.  A December 1997 service treatment record noted functional low back pain, from 1993 to the present, caused by lifting furniture.  Additionally, in April 2014 testimony, the Veteran's sister stated she visited her sister during active service and recollected her sister was not interested in doing things because of her back pain.  This supports the Veteran's contention that her low back disability onset during service.  As discussed in depth below, the Board finds no reason to doubt the credibility of the statements from the Veteran regarding her low back problem.  Thus, the element of an in-service injury is met.

As noted above, the Veteran was afforded VA examinations in August 1999 and May 2000 for this claim and neither examiner provided a diagnosis related to the Veteran's low back.  However, the December 2010 spine examiner diagnosed lumbar degenerative joint disease and provided an addendum opinion that such was not as likely as not secondary to an injury while in service because the Veteran was 23 years old in 1992 when she was seen for a lumbar strain and in March 2005 she was seen by a private doctor who noted in his history that the Veteran had back pain on moving furniture in 2003.  

The VA examinations August 1999, May 2000 and December 2010 tend to weigh against the claim.  However, the August 1999 and May 2000 VA examiners did not conduct a MRI, which led to a subsequent diagnosis and, notably, the December 2010 VA examiner did not address the Veteran's recollection that her low back problems first onset during service and have continued since service.  Moreover, the Board notes that the Veteran had complaints of low back pain after service, including at an August 1999 VA examination, conducted mere months after separation from service, which noted the Veteran reported low back pain since service.  Also of record is a January 2015 private medical letter, associated with the record in VBMS, which stated the Veteran's degenerative disk disease of the lumbar spine is related to her previous back injury while in the service; however, no rationale was provided and as such the opinion lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Nonetheless, the Board notes that the Veteran filed an initial claim for a low back disability in November 1998, prior to her separation from service.  Additionally, in April 2014 testimony and in other statements, the Veteran reported low back problems and symptoms during and since service.  The Veteran has consistently maintained her low back problem onset during service.  Moreover, as described above, testimony from the Veteran's sister also provided evidence of back problems during service. 

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to report that she experienced low back pain and muscle spasms during and since service, as such are based on her experience and personal knowledge that come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Likewise, other eyewitnesses of record, such as the Veteran's sister, are competent to report what they saw and heard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge). 

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the statements and April 2014 testimony of the Veteran and her sister are less than credible. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence, as evidence of record tends to show a continuity of low back pain and other related symptoms during and since active service.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  As the evidence shows that the Veteran presently has degenerative changes of the lumbar spine, 38 C.F.R. § 3.303(b) is a possible avenue for substantiating the claim because arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  The Board notes that an October 2010 private treatment record noted the Veteran complained of pain of the legs and back post falling down stairs and again while walking the dog.  However, the Veteran, in the January 2012 notice of disagreement, stated that the fall aggravated the earlier in-service injury but did not cause the current injury.  Moreover, as noted in detail above, medical records document complaints of back pain prior to October 2010.  Accordingly, as there is no evidence of an intercurrent cause, the Board finds that the Veteran has low back disability, which onset during active service based on a continuity of symptomatology.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for low back disability, best characterized as degenerative disc and degenerative joint disease disease of the lumbar spine.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for degenerative disc and degenerative joint disease of the lumbar spine is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


